DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–10 of US Patent No.11,330,363. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 –10 of US Patent No.11,330,363 disclose every limitation of claims 1-10 in the instant application.
Claims 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-19 of US Patent No.11,330,363. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11-19 of US Patent No.11,330,363 disclose every limitation of claims 11-19 in the instant application.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of US Patent No.11,330,363. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of US Patent No.11,330,363 disclose every limitation of claim 20 in the instant application.

For Example see below:

Instant Application
US Patent No. 11,330,363
1. A speaker, comprising a housing and a kernel, wherein: the housing comprises a side frame, an upper cover plate, and a lower cover plate disposed opposite to the upper cover plate; a spacer is disposed in the housing, the kernel is disposed between the upper cover plate and the spacer, and the kernel and the spacer are disposed in a stacked manner along a thickness direction of the kernel; the kernel, the spacer, and side walls of the side frame form a front cavity, and a sound hole in communication with the front cavity is disposed on a side wall of the side frame; the upper cover plate, side walls of the kernel, and the side walls of the side frame form a first rear cavity; the lower cover plate, the side walls of the side frame, and the spacer form a second rear cavity, and the first rear cavity is in communication with the second rear cavity through a hole; the front cavity and the second rear cavity are disposed in a stacked manner along the thickness direction of the kernel.
1. A speaker, comprising a housing and a kernel, wherein: the housing comprises a side frame, an upper cover plate, and a lower cover plate disposed opposite to the upper cover plate; a spacer is disposed in the housing, the kernel is disposed between the upper cover plate and the spacer, and the kernel and the spacer are disposed in a stacked manner along a thickness direction of the kernel; the kernel, the spacer, and side walls of the side frame form a front cavity, and a sound hole in communication with the front cavity is disposed on a side wall of the side frame; the upper cover plate, side walls of the kernel, and the side walls of the side frame form a first rear cavity; the lower cover plate, the side walls of the side frame, and the spacer form a second rear cavity, and the first rear cavity is in communication with the second rear cavity through a hole; the front cavity and the second rear cavity are disposed in a stacked manner along the thickness direction of the kernel, and the first rear cavity and the second rear cavity are disposed along the thickness direction of the kernel.
11. A speaker assembly, comprising: a kernel configured to produce sound waves; a housing having a first opening configured to receive the kernel and a second opening configured to release the sound waves produced by the kernel, the housing having a first, second, and third dimensions; and a spacer disposed under the kernel along the third dimension of the housing and between the housing and the kernel, wherein the kernel, the housing, and the spacer form a front cavity in communication with a second hole of the housing and configured to direct the sound waves to the second hole, wherein the kernel and the housing form a rear cavity around the kernel and configured to direct the sound waves from the kernel to the front cavity, and wherein the front cavity and the rear cavity are arranged in a stacked manner along the third dimension of the housing.
11. A speaker assembly, comprising: a kernel configured to produce sound waves; a housing having a first opening configured to receive the kernel and a second opening configured to release the sound waves produced by the kernel, the housing having a first, second, and third dimensions with the first and second dimensions being greater than the third dimension; and a spacer disposed under the kernel along the third dimension of the housing and between the housing and the kernel, wherein the kernel, the housing, and the spacer form a front cavity in communication with a second hole of the housing and configured to direct the sound waves to the second hole, wherein the kernel and the housing form a rear cavity around the kernel and configured to direct the sound waves from the kernel to the front cavity, and wherein the front cavity and the rear cavity are arranged in a stacked manner along the third dimension of the housing.
20. A terminal device, comprising: a processor; a display screen; and a speaker assembly, the speaker assembly having: a kernel configured to produce sound waves; a housing having a first opening configured to receive the kernel and a second opening configured to release the sound waves produced by the kernel, the housing having a first, second, and third dimensions; and a spacer disposed under the kernel along the third dimension of the housing and between the housing and the kernel, wherein the kernel, the housing, and the spacer form a front cavity in communication with a second hole of the housing and configured to direct the sound waves to the second hole, wherein the kernel and the housing form a rear cavity around the kernel and configured to direct the sound waves from the kernel to the front cavity, and wherein the front cavity and the rear cavity are arranged in a stacked manner along the third dimension of the housing.
20. A terminal device, comprising: a processor; a display screen; and a speaker assembly, the speaker assembly having: a kernel configured to produce sound waves; a housing having a first opening configured to receive the kernel and a second opening configured to release the sound waves produced by the kernel, the housing having a first, second, and third dimensions with the first and second dimensions being greater than the third dimension; and a spacer disposed under the kernel along the third dimension of the housing and between the housing and the kernel, wherein the kernel, the housing, and the spacer form a front cavity in communication with a second hole of the housing and configured to direct the sound waves to the second hole, wherein the kernel and the housing form a rear cavity around the kernel and configured to direct the sound waves from the kernel to the front cavity, and wherein the front cavity and the rear cavity are arranged in a stacked manner along the third dimension of the housing.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (US 2018/0152790) herein Dong.

Regarding claim 1, Dong discloses a speaker (speaker of Figs. 2-4), comprising a housing and a kernel (housing 23, 24 and kernel 3, Figs. 2-4), wherein: the housing comprises a side frame, an upper cover plate, and a lower cover plate disposed opposite to the upper cover plate (side frame, upper cover plate and lower cover plate denoted by 23, 24, Figs. 2-4); a spacer is disposed in the housing, the kernel is disposed between the upper cover plate and the spacer (spacer 11,12 disposed in the housing, the kernel 3 disposed between the upper cover plate 23 and the spacer 11,12, Figs. 3, 4), and the kernel and the spacer are disposed in a stacked manner along a thickness direction of the kernel (kernel 3 and spacer 11,12 are disposed in a stacked manner along a thickness direction of the kernel 3, Figs. 3, 4); the kernel, the spacer, and side walls of the side frame form a front cavity, and a sound hole in communication with the front cavity is disposed on a side wall of the side frame (kernel 3, spacer 11,12 and side walls of side frame form a front cavity 22 (closer to wall 25) and a sound hole in communication with the front cavity 22 is disposed on a side wall of the side frame, Figs. 3, 4); the upper cover plate, side walls of the kernel, and the side walls of the side frame form a first rear cavity (the upper cover plate, side walls of the kernel and side walls of the side frame form a first rear cavity 21, Figs. 3, 4); the lower cover plate, the side walls of the side frame, and the spacer form a second rear cavity (lower cover plate, side walls of side frame and spacer 11,12 form a second rear cavity, Figs. 3, 4), and the first rear cavity is in communication with the second rear cavity through a hole (first rear cavity 21 is in communication with the second rear cavity through a hole/channel, Figs. 2-4); the front cavity and the second rear cavity are disposed in a stacked manner along the thickness direction of the kernel (the front cavity + the second rear cavity are disposed in a stacked manner along the thickness direction of the kernel 3, Figs. 2-4).  
  
Regarding claim 2, Dong discloses wherein the first rear cavity is configured to encircle the kernel (first rear cavity 21 encircles the kernel 3, Figs. 2-4).  

Regarding claim 3, Dong discloses wherein the first rear cavity forms a U shape or a circular shape (first rear cavity 21 forms a U shape as it encircles the kernel 3 and stops at front cavity 22, Figs. 2-4).  

Regarding claim 5, Dong discloses wherein the spacer is a heat-conducting spacer (spacer has a heat-conduction section 11, [0028]).2 Application No. 17 256,370 Preliminary Amendment  

Regarding claim 6, Dong discloses wherein the side frame, the upper cover plate, and the lower cover plate form a uni-body structure (side frame, upper cover plate and lower cover plate forms a uni-body modular structure, Figs. 2-4).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651